COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


MATTHEW E. CROWLEY
                                                                MEMORANDUM OPINION *
v.     Record No. 1338-10-4                                         PER CURIAM
                                                                  NOVEMBER 9, 2010
ALBAN TRACTOR COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julie H. Heiden; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on brief), for appellant.

                 (Lynn McHale Fitzpatrick; Franklin & Prokopik, P.C., on brief), for
                 appellee.


       Matthew Crowley appeals a decision of the Workers’ Compensation Commission. He

contends the commission erred in finding he was not totally disabled from May 26, 2009

onward. He also contends the commission erred in concluding the medical treatment which

began April 29, 2009, was not causally related to his June 6, 2008 workplace accident. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Crowley v. Alban Tractor Co., VWC File No. 241-34-49 (June 17, 2010). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.